DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 1, ranging radios are not given a reference number but in specification are given the reference number 103.
Figure 2, the arrow/line for the “ranging radio”, of the following truck, does not connect all the way to ranging radio 201, instead it appears to end at the grill/beginning of the driving cab.
Figure 2, the “acceleration profile” does not have the reference number 206 that it is given in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
The current abstract only needs to contain the final two sentences, all the other sentences, which pertain to examples on a road environment/applications are not necessary as the need for different separation amounts between vehicles (on the general level described) is known, instead the abstract should focus on the how/method of the invention not scenarios in which the invention would be used.
The abstract currently contains repetitive/unnecessary phrases/incorrect grammar:
“Different separation distances are required and needed for different applications” can be “different separation distances are required for different applications.”
“There is a need to allow an operator or even automatically to have the system adjust the following distances.” The “or even automatically to have the system adjust the following distances” is grammatically incorrect. For example “There is a need to 

A rewrite of the abstract is recommended as the current format/content does not appear to be easily amendable to a satisfactory format.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0034], “The use of external features such as vegetation, road markings, etc.) to find a distance…” currently there is no “(“ parenthesis for the list
[0037], “At mid-range distances, which are above the threshold where there are no active communications up to 1000m” this lower end threshold (the distance where “mid-range” begins is not defined.
[0034], this is the one found between [0039] and [0040], this paragraph is mislabeled and should be corrected.
The above list are just examples of errors found in the specification, many other small errors where found while looking through the specification, applicant is advised to reexamine specification for grammatical and other small mistakes.
Appropriate correction is required.

Claim Objections
Claims 23, and 24 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim being dependent on both 22 and 24.  See MPEP § 608.01(n).  Accordingly, the claims 23 and 24 not been further treated on the merits.
Claim 24 is objected to because of the following informalities:  it is dependent on itself.  Appropriate correction is required.
Claim 4 is objected to, each quantity that the “control system may use” as part of the computation should be in indefinite form. i.e. “may use deceleration rates, acceleration rates, an elevation profile of a road ahead” If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the). 
Claim 11 is objected to, “to find the distance between them” should be “to find a distance between” as there is not previous mention of this distance in claim 11 or 10. “by recognizing the same features” should be “by recognizing features”. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced Claim 2 is objected to, "the results of the control system algorithms" in the second line of the claim.  There is no mention of a “control system algorithm” and it’s “results” in claim 1 or previously introduced in claim 2. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
Claim 4 is objected to, “or the mass of each vehicle as part of the computation” no computation was previously mentioned in claim 4 or 1. If a quantity/element was not 
Claim 5, is objected to, “wherein the distance optimizer as part of the control system…” there is no previous mention of a “distance optimizer” in either claim 1 or claim 5. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
Claim 6 is objected to “wherein the distance optimizer utilizes...” there is no previous mention of a “distance optimizer” in either claim 1 or claim 6. Claim 9 recites the limitation “wherein the minimum separation distances are computed”, there is no previous mention of “minimum separation distances” previously in claim 9 or 1. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
Claim 10 is objected to, “use fiducials to measure the distances” there is no previous mention of just “distances” in claim 1 or 10. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
Claim 12 is objected to, “following distances”, there is no previous mention of “following distances” in claim 12 or 1. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
Claim 13 is objected to, “ahead are transmitted to the followers”, there is no previous mention of “the followers” in either claim 13 or 1. If a quantity/element was not previously 
Claim 14 is objected to, “wherein the obstacles, road elevation profile, and road condition based on the weather”. There is no previous mention of “obstacles” in claim 14 or 1. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
Claim 15 is objected to, “sensors” however no previous mention of sensors as components were found in claim 1 or 15. If a quantity/element was not previously explicitly introduced it should be in the indefinite form (i.e. a/an) not the definite form (the) when first introduced.
The above highlighted objections are examples of the smaller issues found in the claims. The claims as a whole appear to be filled with such grammatical/definite/indefinite type mistakes and thus applicant is advised to go back through each claim and double check all elements for minor objection/grammatical type issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claims 2-22, 24, and25 are also rejected as indefinite due to the problems of claim 1 above via their dependencies on claim 1. (Claims 23 and 24 currently are improper multiple dependencies so they aren’t being judged however should they be corrected to directly or indirectly depend on claim one they would also be rejected as indefinite via their new dependencies)
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The current claim claims what is not done, i.e. it claims “walls are not created”, there are many different distinct ways to prevent “walls” from being formed, as the claim language currently claim the “walls are not created” every method of preventing wall formation is claimed in this claim. When claiming an element/function it should be positively claimed. For example “the minimum separation distances are maintained to 
Claims 20 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claim contain the element of “controlling gaps differently” the term “differently” does not connate any exact meaning in of itself nor do the claims or specification ever give a definition for what applicant means by “differently” as such one of ordinary skill in the art would not be able to reasonable discern what is and isn’t intended to be covered by the applicants claim language thus rendering claims 20 and 22 indefinite.
In general the applicant’s claims are currently written in such a way that a large majority of the claims contain indefinite/antecedent issues and rejections. It is recommended that applicant thoroughly review and rewrite each claim to avoid such issues. Currently the claims would not be allowable even if literally no prior art could be found to read on them and the errors are so numerous and varied that the examiner cannot accurately discern what exactly applicants intend to claim to a high enough degree to propose an examiner’s amendment to ameliorate such issues. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9 12, 14, 17, 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pilkington, US20180188745.
Regarding Claim 1, Pilkington teaches” A system for convoying vehicles with variable gaps comprising: two or more autonomous vehicles;”( [0008]” Given the above, it will be helpful to use selected parameters relating to external conditions together with vehicle physical characteristics, performance information, and other factors to select an optimized minimum distance or spacing between vehicle pairs traveling as a platoon.”); ” a database consisting of the acceleration and deceleration profiles of each vehicle in the convoy;”(“ [0012] In accordance with another aspect, parameters relating to external conditions such as environmental conditions for example are used together with vehicle physical characteristics, performance information” Here gives acceleration and deceleration profiles (i.e. the “performance information”) and [0063] “Network link 420 typically provides data communication through one or more networks to other data devices. For example, network link 420 may provide a connection through local network 422 to a host computer 424 supporting a database 425 storing internal proprietary data and/or to data equipment operated by an Internet Service Provider (ISP) 426.” Shows information is/can be stored on a database.);” an ”( [0018] “In accordance with yet another further aspect, a variable inter-vehicle following distance of a platooned vehicle pair is controlled or otherwise set in accordance with a varying condition of one or more parameters relating to external conditions of the platooned vehicle pair.” Here the separation distance (‘Inter-vehicle distance’) can be set/varied); ” measurement of the distance between the autonomous vehicles in the convoy (either direct measure, or using external devices like GPS);”(See figure 3 below, 360, 362 are direct distance measure sensors); ” a control system in each vehicle that uses the current separation system between the autonomous vehicles and optimizes the separation distance for each autonomous vehicle in the convoy and;”(“ [0008] Given the above, it will be helpful to use selected parameters relating to external conditions together with vehicle physical characteristics, performance information, and other factors to select an optimized minimum distance or spacing between vehicle pairs traveling as a platoon. It would be helpful for a following vehicle of the platoon vehicle pair to aggregate the parameters relating to the external or environmental conditions, and to use the aggregated and processed parameters to adjust or otherwise modify a predetermined minimum following distance or spacing parameter. This would allow enhanced flexibility in the platooning control to follow at different distances providing for maximized safety while yet maintaining an overall fuel economy benefit of the platoon.” Here is optimization of the separation distances);”a drive by wire system capable of accelerating and braking using the commands created by the control system.”([0051] the data collection and communication module 300 may also include a logic applying arrangement 330, such as a controller or processor, in communication with the one or more devices or systems 314. The controller 330 may include one or more inputs for receiving input data from the devices or systems 314. The controller 330 may be adapted to process the input data and compare the raw or processed input data to a stored threshold value. The controller 330 may also include one or more outputs for delivering a control signal to one or more vehicle systems 332 based on the comparison. The control signal may instruct the systems 332 to intervene in the operation of the vehicle to initiate corrective action, and then report this corrective action to a wireless service (not shown) or simply store the data locally to be used for determining a driver quality. For example, the controller 330 may generate and send the control signal to an engine electronic control unit or an actuating device to reduce the engine throttle 334 and slowing the vehicle down. Further, the controller 330 may send the control signal to a vehicle brake system to selectively engage the brakes. In a tractor-trailer arrangement, the controller 330 may engage the brakes on one or more wheels of a trailer portion of the vehicle 336 and the brakes on one or more wheels of a tractor portion of the vehicle 338, and then report this corrective action to the wireless service or simply store the data locally to be used for determining a driver quality. A variety of corrective actions may be possible and multiple corrective actions may be initiated at the same time.” Here is braking and acceleration (corrective actions) signals/commands);

    PNG
    media_image1.png
    588
    422
    media_image1.png
    Greyscale

Regarding Claim 2, Pilkington teaches ” The system of claim 1 wherein the drive by wire system also provides steering according to the results of the control system algorithms.”(“[0053] the data collection and communication module 300 may also include a source of input data 342 indicative of a configuration/condition of a commercial vehicle. The controller 330 may sense or estimate the configuration/condition of the vehicle based on the input data, and may select a control tuning mode or sensitivity based on the vehicle configuration/condition. The controller 330 may compare the operational data received from the sensors or systems 314 to the information provided by the tuning. The tuning of the system may include, but not be limited to: the nominal center of gravity height of the vehicle, look-up maps for lateral acceleration level for rollover intervention, look-up maps for yaw rate differential from expected yaw rate for yaw control interventions, steering wheel angle allowance, tire variation allowance, and brake pressure rates, magnitudes and maximums to be applied during corrective action.” Here the “yaw control interventions” are steering commands/signals);
Regarding Claim 4, Pilkington teaches ” The system of claim 1 wherein the control system may use the deceleration rates, the acceleration rates, the elevation profile of the road ahead, the slope of the road ahead, the surface type of the road ahead, or the mass of each vehicle as part of the computation.” ([0005] “In addition to the above, maintaining a small distance or spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, holding a tight distance or spacing between platooned vehicles requires that careful attention be paid to various functional or environmental and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various parameters implicate directly or indirectly the inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” Here shows grade (incline/decline), deceleration/acceleration rates (operational characteristics/capabilities) mass (vehicle load and weight), and “characteristics of the roadway” teaches surface type and other common characteristics of roads know to affect performance);
  The system of claim 1 wherein the distance optimizer as part of the control system uses information of the autonomous vehicle in front, or the two autonomous vehicles in front, or multiple autonomous vehicles in front.”(“ [0005] In addition to the above, maintaining a small distance or spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, holding a tight distance or spacing between platooned vehicles requires that careful attention be paid to various functional or environmental and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like.” Here the use of the term “relative” inherently teaches the use of “information” on the level of generality currently claimed as part of the distance optimizer (i.e. relative teaches that lead vehicle “information” is compared with a following one, therefore lead vehicle information is being used as part of the calculation));
Regarding Claim 6, Pilkington teaches” The system of claim 1 wherein the distance optimizer utilizes information of all autonomous vehicles in the convoy.”( [0005] “In addition to the above, maintaining a small distance or spacing between platooned vehicles gives greater benefit in terms of reduced energy consumption. However, holding a tight distance or spacing between platooned vehicles requires that careful attention be paid to various functional or environmental and operational characteristics and capabilities of the vehicles and other external conditions including the overall size of the platoon, weather conditions, relative braking abilities between vehicle pairs, relative acceleration abilities, relative load or cargo size and weight including required stopping distance, and the like. Here the use of “relative” teaches that information from all vehicles in a convoy (from claim 1’s wording only two vehicles would be considered a convoy) that the distance optimization uses/accounts for information of both a lead and following vehicle (i.e. the whole convoy));
Regarding Claim 9, Pilkington teaches ”  The system of claim 1 wherein the minimum separation distances are computed given the safety parameters computed from the road elevation profile, the road condition, and the weather conditions.”( [0008] “Given the above, it will be helpful to use selected parameters relating to external conditions together with vehicle physical characteristics, performance information, and other factors to select an optimized minimum distance or spacing between vehicle pairs traveling as a platoon. It would be helpful for a following vehicle of the platoon vehicle pair to aggregate the parameters relating to the external or environmental conditions, and to use the aggregated and processed parameters to adjust or otherwise modify a predetermined minimum following distance or spacing parameter. This would allow enhanced flexibility in the platooning control to follow at different distances providing for maximized safety while yet maintaining an overall fuel economy benefit of the platoon.” Here external or environmental conditions are used in setting minimum separation distance. Earlier it is known that [0005] “Special attention must also be paid to characteristics of the roadway such as roadway incline, decline, and turn radii. These various parameters implicate directly or indirectly the inter-vehicle safety considerations as well as the overall safety of multiple vehicle platoons.” elevation profile is an environmental condition and “characteristic of the roadway” is “road conditions” and [0042] “ Another external condition may include weather information such as may be evidenced by windshield wiper activity. Another external condition may include whether there are any Regional Restrictions on following distances.” Here weather is an environmental condition);
Regarding Claim 12, Pilkington teaches ”  The system of claim 1 wherein the following distances are provided by the operator as a range, and the optimal distances are computed by the control system within the range provided by the operator.”([0071] “The inter-vehicle platoon distance management method 500 next in step 520 performs an assessment of the various external parameters. As mentioned above, in the example embodiment, the external parameters include but are not limited to: whether there are any one or more lead vehicles ahead of the leader vehicle; whether the vehicles have equal brake capability; whether there is an equal load distribution between vehicles; whether either vehicle has experienced any ABS/ESP activity for a predetermined time; length of time either vehicle has been previously platooning; the overall size of the platoon other than the leader and follower vehicles and/or the number of other traffic participants in general near the platoon; weather condition information such as may be evidenced by windshield wiper activity; whether there are any Regional Restrictions on following distances; and whether there are any fleet restrictions and/or driver preferences.” Here teaches the use of “driver preferences” i.e. input to the distance management, and from [0072] “The inter-vehicle platoon distance management method 500 next in step 530 assigns a restriction weight to each of the various external parameters assessed in step 520. In the example embodiment, preferably, the range of restriction weights assigned to each of the various external parameters corresponds to the Platoon_Spacing_Factor assigned to the maximum following distance parameter MMM. In particular and with regard to the example embodiment, the range of the restrictions weights assigned to each of the various external parameters is from one (1) to ten (10). “ Here teaches a maximum of a range for following, and later in the same paragraph [0072] “ As shown in FIG. 2a, the minimum following distance NNN is adjusted or otherwise“ Shows a minimum ranges, thus “driver preferences” as it relates to distance spacing is understood to be a range.)
Regarding Claim 14, Pilkington teaches”  The system of claim 1 wherein the obstacles, road elevation profile, and road condition based on the weather are measured by the first autonomous vehicle and sent to subsequent autonomous vehicles.”([0002] “The embodiments herein relate generally to highway vehicle platoon management. More specifically, particular embodiments relate to inter-vehicle platoon distance management wherein parameters relating to environmental platoon conditions are aggregated by the vehicles of the platoon”);
Regarding Claim 17, Pilkington teaches ” The system of claim 1 wherein the control system can recommend a particular ordering of the vehicles in the convoy to optimize speed, fuel consumption, or other utility functions.”([0004] “The aerodynamic geometry of the vehicles within a platoon is a significant factor used in determining an ordering of the vehicles. As a general rule, a physically smaller vehicle following a physically larger vehicle will provide a greater benefit. Since commercial box trucks and tractors towing box trailers are in general taller and wider than most flatbed tractor trailer combinations, a maximum aerodynamic benefit and resultant fuel savings is realized by ordering vehicles classified this way such that the commercial box truck and tractors towing box trailers take the leader position(s) in the platoon, while the flatbed tractor trailer rigs take the follower position(s) in the platoon.” Here teaches the importance of ordering of vehicles in a platoon to maximize fuel savings.);
Regarding Claim 21, Pilkington teaches” The system of claim 1 wherein walls are not created to block the rest of the traffic from exiting the highway.”(“ [0042] In accordance with the example embodiment, the platoon inter-vehicle gap management system resolves the platoon following distance external platoon conditions or restrictions to derive a factor for modifying or otherwise adjusting the predetermined minimum following distance parameter NNN. More particularly, in the example embodiment, a Platoon_Spacing_Factor is determined as representative of the collective effect of the external or environmental conditions that are to be taken into account for effecting a safe platoon while still maximizing fuel savings benefits. By way of example, the external conditions may include information on whether there are any one or more lead vehicles ahead of the leader vehicle 10. Another external condition may include whether the vehicles 10, 20 have equal brake capability. Another external condition may include whether there is an equal load distribution between vehicles. Another external condition may include whether either vehicle has experienced any ABS/ESP activity for a predetermined time. Another external condition may include the length of time either vehicle has been previously platooning. Another external condition may include the overall size of the platoon other than the leader and follower vehicles 10, 20 and/or the number of other traffic participants in general near the platoon A. Another external condition may include weather information such as may be evidenced by windshield wiper activity. Another external condition may include whether there are any Regional Restrictions on following distances.” Here teaches the modulation of gap length to allow/account for traffic);
Claim(s) 1,3,8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laubinger et al, US20170344023
Regarding Claim 1, Laubinger et al teaches ” A system for convoying vehicles with variable gaps comprising: two or more autonomous vehicles;”(Abstract: “Systems, methods, controllers and algorithms for controlling a vehicle to closely follow another vehicle safely using automatic or partially automatic control are described” and “[0002] The present application relates generally to systems, methods and devices for enabling vehicles to closely follow one another safely using automatic or partially automatic control” Further tells that the vehicles may be autonomous); ” a database consisting of the acceleration and deceleration profiles of each vehicle in the convoy;”(“ [0135] FIG. 20, steps 2000-2025, illustrates an alternative processing for selecting the speed of the platoon. In most embodiments, the lead vehicle sets the speed of the platoon. However, in some instances, for example uphill grades, allowing the rear vehicle to set the speed of the platoon can be beneficial. Thus, FIG. 20 illustrates two options by which the rear vehicle can set the speed of the front vehicle, and thus the speed of the platoon. In the first option, the Main Process block and speed controller block determine the target speed for the front vehicle, and communicates that target speed to the front vehicle via the V2V communications link. The front truck thereafter adjusts its speed accordingly. In the second option, the rear vehicle only sends data to the front vehicle, which then determines its target speed and implements accordingly. Data used to determine optimal platooning speed include: Engine performance and gearing data of both tractors, loading of both trucks, grade information of current and upcoming road segments, and gap” Here the “Engine performance and gearing…” data teaches acceleration and deceleration profiles at the current level of generality claimed by applicant); ” an operator control unit that allows the controllers to set and vary a separation distance;”( [0094]” The Hazards Monitor can locally override a linking authorization from the NOC in the event a condition is detected which either negates a planned linking, adjusts the platooning distance, or otherwise alters the conditions on which the authorization is based.” Here shows the NOC can vary separation distance);” measurement of the distance between the autonomous vehicles in the convoy (either direct measure, or using external devices like GPS) ;”( [0122] “The front truck tracker processes 1420 comprise identifying the back end of the front vehicle, for example the back of the trailer of the front truck where the vehicles are combination tractor-trailers. As discussed previously, such identification comprises, in at least some embodiments, fusing data from the sensors of both trucks, determining gap size and relative lateral position of the platooning vehicles, and detecting other vehicles between the platooning vehicles or otherwise proximate enough to be of concern”); ” a control system in each vehicle that uses the current separation system between the autonomous vehicles and optimizes the separation distance for each autonomous vehicle in the convoy and;”(“ .”([0070] “ In an embodiment, the processor in the lead truck also controls the acceleration and braking of the lead truck to ensure that the follow truck can be guided safely into position behind the lead truck but at a close following distance, for example in the range of 10 feet to 60 feet.” Here gives the use of a range for the target separations” and [0081] “The control processor performs calculations to process the sensor information, information from the GUI, and any other data sources, and determine the correct set of actuator commands to attain the current goal (example: maintaining a constant following distance to the preceding vehicle)” Here teaches the following of a goal (optimal distance setting)); ” a drive by wire system capable of accelerating and braking using the commands created by the control system.”(Abstract: “Systems, methods, controllers and algorithms for controlling a vehicle to closely follow another vehicle safely using automatic or partially automatic control are described. The described control schemes are well suited for use in vehicle platooning and/or vehicle convoying applications, including truck platooning and convoying controllers. In one aspect, methods of initiating a platoon between a host vehicle and a platoon partner are described. In another aspect, a number of specific checks are described for determining whether a platoon controller is ready to initiate platoon control of the host vehicle. In another aspect, a platoon controller that includes a state machine that determines the state of the platoon controller is described. In another aspect, methods for generating braking alerts to a driver of a vehicle while the vehicle is being at least semi-automatically controlled by a platoon controller are described.” Here the “semi-automatic” control by platoon controller teaches braking/accelerating type commands, additionally see figure 40 below for the components of the controller);

    PNG
    media_image2.png
    689
    309
    media_image2.png
    Greyscale

Regarding Claim 3, Laubinger et al teaches ” The system of claim 1 wherein the control system utilizes a feedforward model of each autonomous vehicle.”( [0252] “In the illustrated embodiment, the feed forward scaler 4212 is configured to scale the torque and brake signals from the front vehicle before adding them to the outputs from the sliding mode and relative velocity controllers 4215, 4218 to create the torque and brake request to the engine and brake controllers. Such scaling may be based on factors such as the respective weights (masses) of the platoon partners, the respective drags of the vehicles, the severity of a braking event (e.g., in high braking scenarios, the braking command may be increased a bit to provide a margin of safety to account for uncertainties in braking performance and reactions times), etc. In other embodiments, such scaling functions can be integrated into the respective controllers themselves if desired.” Here is a feedforwards model for the autonomous vehicles relating to their torque/braking);
Regarding Claim 8, Laubinger et al teaches” The system of claim 1 wherein the control system is decentralized and located on each autonomous vehicle” ([0006]” In one aspect, a method of initiating a platoon between a host vehicle (which may be the trailing vehicle in the platoon) and a platoon partner (which may be the leading vehicle in the platoon) is described. In some embodiments, a particular handshaking protocol between the platoon participants is required before platoon control is established. After communications between the platoon participants has been established, the lead vehicle transmits a front system ready message to the trailing vehicle when its platoon controller is in a state that is ready to platoon. The platoon controller on the trailing vehicle determines whether it is in a state that is ready to platoon” Here teaches a platoon controller is on each vehicle);
Regarding Claim 12, Laubinger et al teaches ”  The system of claim 1 wherein the following distances are provided by the operator as a range, and the optimal distances are computed by the control system within the range provided by the operator.”([0070] “ In an embodiment, the processor in the lead truck also controls the acceleration and braking of the lead truck to ensure that the follow truck can be guided safely into position behind the lead truck but at a close following distance, for example in the range of 10 feet to 60 feet.” Here gives the use of a range for the target separations” and [0081] “The control processor performs calculations to process the sensor information, information from the GUI, and any other data sources, and determine the correct set of actuator commands to attain the current goal (example: maintaining a constant following distance to the preceding vehicle)” Here teaches the following of a goal (optimal distance setting));

Claim(s) 1, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014145918, Switkes et al
Regarding Claim 1, Switkes et al teaches” A system for convoying vehicles with variable gaps comprising: two or more autonomous vehicles;”(Abstract: “In an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed.”);” a database consisting of the acceleration and deceleration profiles of each vehicle in the convoy;”(“Claim 8. The system of claim 7 wherein at least one of the vehicle control units, in either the lead vehicle or a following vehicle, receives characteristics of vehicle performance in determining whether to maintain or discontinue linking.” Here teaches share/storage of performance characteristics (acceleration and deceleration));” an operator control unit that allows the controllers to set and vary a separation distance ;”( [0061] “A lack of steering input can signify inattention and cause an increase in following distance. Similarly, aggressive behavior, shown by aggressive motion of the steering wheel, pedals or other input, can be used to set a desired distance. The turn signal can also change the distance, for example to allow space between the vehicles for exiting the road. The driver can also select the following distance in some embodiments.” Here is a setting/varying of following distance); ” measurement of the ”(Abstract: “n an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed”); ” a control system in each vehicle that uses the current separation system between the autonomous vehicles and optimizes the separation distance for each autonomous vehicle in the convoy and;”(Abstract: “ In an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed” Here the “control” of “relative distance”); ” a drive by wire system capable of accelerating and braking using the commands created by the control system.”( Abstract: “ In an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed” Here the “control” of “relative acceleration/deceleration));
Regarding Claim 20, Switkes et al teaches ” The system of claim 1 wherein the gaps are controlled differently when the convoy travels next to highway exits to allow other autonomous vehicles not in the convoy to exit.”([0061]  “Further, if an exit, interchange, or other road feature or condition is encountered, or is being approached (for example, as detected by vehicle sensors or communicated from an external source such as the fleet office) then the distance can be increased to provide visibility to the rear driver. Additionally for an upcoming exit the rear truck or both trucks can be set to coast to avoid braking at the off-ramp. In some embodiments, the following distance can also be adjusted based on other upcoming features of the road or greater environment, to ensure safety, make the driver more comfortable, or for other reasons.);
Regarding Claim 22, Switkes et al teaches ” The system of claim 1 wherein the gaps are controlled differently when the convoy travels in roundabouts to allow other autonomous vehicles not in the convoy to exit.” ([0061]  “Further, if an exit, interchange, or other road feature or condition is encountered, or is being approached (for example, as detected by vehicle sensors or communicated from an external source such as the fleet office) then the distance can be increased to provide visibility to the rear driver. Additionally for an upcoming exit the rear truck or both trucks can be set to coast to avoid braking at the off-ramp. In some embodiments, the following distance can also be adjusted based on other upcoming features of the road or greater environment, to ensure safety, make the driver more comfortable, or for other reasons.);
Claim(s) 1,2, 10,13,18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170242443, Schuh et al
Regarding Claim 1, Schuh et al teaches ” A system for convoying vehicles with variable gaps comprising: two or more autonomous vehicles;”(“[0005] A variety of methods, controllers and algorithms are described for identifying the back of a particular vehicle (e.g., a platoon partner) in a set of distance measurement scenes and/or for tracking the back of such a vehicle. The described techniques can be used in conjunction with a variety of different distance measuring technologies including radar, LIDAR, sonar units or any other time-of-flight distance measuring sensors, camera based distance measuring units, and others.” Here “a platoon partner” inherently teaches that at least two vehicles are being used [0006] “The identified back of the first vehicle or an effective vehicle length that is determined based at least in part on the identified back of the first vehicle may then be used in the control of the second vehicle.” Here teaches control of the vehicle i.e. the vehicles are autonomous);” a database consisting of the acceleration and deceleration profiles of each vehicle in the convoy;”( [0048] “The communications between the vehicles and the NOC may be transmitted over a variety of different networks, such as the cellular network, various Wi-Fi networks, satellite communications networks and/or any of a variety of other networks as appropriate. The communications with the NOC may be coordinated by NOC communications controller 180. The information transmitted to and/or received from the NOC may vary widely based on the overall system design. In some circumstances, the NOC may provide specific control parameters such as a target gap tolerance. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to the platoon controller. The NOC may also provide information about the partner vehicle including its configuration information and any known relevant information about its current operational state such as weight, trailer length, etc.“ Here teaches a database/controller (the “NOC” a network operations center providing configuration information/relevant info about vehicles in the convoy i.e. the acceleration and braking capabilities/profiles, etc.);” an operator control unit that allows the controllers to set and vary a separation distance;”(“[0040] Some of the functional components of the platoon controller 110 include gap regulator 112, mass estimator 114, radar tracker 116 and brake health monitor 118. In many applications, the platoon controller 110 will include a variety of other components as well.” See figure 1 below); ” measurement of the distance between the autonomous vehicles in the convoy (either direct measure, or using external devices like GPS);”( [0119]” In embodiments in which the relative positioning and/or speed and/or orientation of the vehicles can relatively accurately be measured using other systems such as LIDAR, sonar, other time of flight distance sensors, sensors configured to receive a signal transmitted from another vehicle, cameras, stereo cameras or other appropriate technologies, those measurements can be incorporated into the position model in addition to, or in place of, the GPS, wheel speed and inertial measurements.”); ” a control system in each vehicle that uses the current separation system between the autonomous vehicles and optimizes the separation distance for each autonomous vehicle in the convoy and;”([0038] “One of the goals of platooning is typically to maintain a desired longitudinal distance between the platooning vehicles, which is frequently referred to herein as the “desired gap”. That is, it is desirable for the trailing vehicle (e.g., a trailing truck) to maintain a designated gap relative to a specific vehicle (e.g., a lead truck). The vehicles involved in a platoon will typically have sophisticated control systems suitable for initiating a platoon, maintaining the gap under a wide variety of different driving conditions, and gracefully dissolving the platoon as appropriate.”  Here the “maintaining a gap” teaches the optimization of the separation distance);” a drive by wire system capable of accelerating and braking using the commands created by the control system.”([0045] “The specific information transmitted back and forth between the vehicles may vary widely based on the needs of the platoon controller. In various embodiments, the transmitted information may include the current commands generated by the platoon controller such as requested/commanded engine torque, requested/commanded braking deceleration. They may also include steering commands, gear commands, etc. when those aspects are controlled by platoon controller”);

    PNG
    media_image3.png
    601
    417
    media_image3.png
    Greyscale

Regarding Claim 2, Schuh et al teaches ” The system of claim 1 wherein the drive by wire system also provides steering according to the results of the control system algorithms.”([0045] “The specific information transmitted back and forth between the vehicles may vary widely based on the needs of the platoon controller. In various embodiments, the transmitted information may include the current commands generated by the platoon controller such as requested/commanded engine torque, requested/commanded braking deceleration. They may also include steering commands, gear commands, etc. when those aspects are controlled by platoon controller”)
Regarding Claim 10, Schuh et al teaches ” The system of claim 1 wherein the autonomous vehicles use fiducials to measure the distances.”([0142]” It should be appreciated that a wide variety of other information/data received from the partner vehicle can additionally or alternatively be used to further help with such verification. This can include other partner vehicle state information such as the partner vehicle's: current torque request; braking status (including the status of the foundation brakes, a retarder, engine braking and/or any other braking device in the context of larger trucks); or steering angle. The information can also include a status indicator such as an indication that a blinker, the hazard lights, the taillights or other lights are on. It can also include qualitative information about the partner vehicle such as its radar signature, or its visual appearance (e.g. its color, an identifying marker, or some other feature or characteristic that can be readily identified by one of the controllers on the host vehicle). It can also include information about an intended or expected action—such as notification that the lead vehicle is about to change lanes, will take the next exit or turn at the next intersection.” Here the “identifying marker” is a fiducial marking);
Regarding Claim 13, Schuh et al teaches ” The system of claim 1 wherein the drive by wire commands provided by the autonomous vehicles ahead are transmitted to the followers.”(“[0045] “The specific information transmitted back and forth between the vehicles may vary widely based on the needs of the platoon controller. In various embodiments, the transmitted information may include the current commands generated by the platoon controller such as requested/commanded engine torque, requested/commanded braking deceleration. They may also include steering commands, gear commands, etc. when those aspects are controlled by platoon controller. Corresponding information is received from the partner vehicle, regardless of whether those commands are generated by a platoon controller or other autonomous or semi-autonomous controller on the partner vehicle (e.g., an adaptive cruise control system (ACC) or a collision mitigation system (CMS)), or through other or more traditional mechanisms—as for example, in response to driver inputs (e.g., accelerator pedal position, brake position, steering wheel position, etc.).” Here teaches that the commands can either be generated per vehicle or sent from one vehicle to the other i.e. sent from lead to following vehicle);
Regarding Claim 18, Schuh et al teaches ”  The system of claim 1 where a-priori knowledge of the road elevation profile, road turns, maximum and minimum speed, and road conditions are used as part of the control system.”( [0048] “The communications between the vehicles and the NOC may be transmitted over a variety of different networks, such as the cellular network, various Wi-Fi networks, satellite communications networks and/or any of a variety of other networks as appropriate. The communications with the NOC may be coordinated by NOC communications controller 180. The information transmitted to and/or received from the NOC may vary widely based on the overall system design. In some circumstances, the NOC may provide specific control parameters such as a target gap tolerance. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to the platoon controller. The NOC may also provide information about the partner vehicle including its configuration information and any known relevant information about its current operational state such as weight, trailer length, etc.” Here the NOC provides knowledge of the road to vehicles instead of vehicles directly sensing such information);
  The system of claim 1 wherein the autonomous vehicles in the convoy continually monitor their acceleration profiles and deceleration profiles to measure for brake wear (or brake temperature) and communicate the changes in these profiles to the rest of the autonomous vehicles in the convoy.”(“[0040] some of the functional components of the platoon controller 110 include gap regulator 112, mass estimator 114, radar tracker 116 and brake health monitor 118. In many applications, the platoon controller 110 will include a variety of other components as well.” Here the “brake health monitor” teaches monitoring of break wear/deceleration profile and [0041] “Some of the sensors utilized by the platoon controller 110 may include GNSS (GPS) unit 131, wheel speed sensors 132, inertial measurement devices 134, radar unit 137, LIDAR unit 138, cameras 139, accelerator pedal position sensor 141, steering wheel position sensor 142, brake pedal position sensor 143, and various accelerometers. “The various internal sensors (accelerometers, pedal position, etc. Shows the monitoring of acceleration. Even though the word “profile” is not used it is inherent on the level of generality currently claimed in claim 1 and 19 (and by the level of detail given in applicant’s specification));
Claims 1,7, and 11 are rejected under USC 102(a)(1) as being anticipated by WO2017035516, Switkes et al, “Devices, Systems, and Methods for Vehicle Monitoring and Platooning”
Regarding Claim 1, Switkes et al teaches” A system for convoying vehicles with variable gaps comprising: two or more autonomous vehicles;”( [0002]” This application relates generally to methods, systems and devices that improve safety, diagnostics, analytics and fuel savings systems for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi- automated manner.” Here is two autonomous vehicles); ” a database consisting of the acceleration and deceleration profiles of each vehicle in the convoy;”(Abstract: “In an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed.”)” an operator control unit that allows the controllers to set and vary a separation distance;”(Abstract: “In an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed.” Here the “control” of “relative distance” is the set and varying of separation distance); ” measurement of the distance between the autonomous vehicles in the convoy (either direct measure, or using external devices like GPS);”( In an embodiment, on-board controllers in each vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative acceleration/deceleration, and speed. Here the “sensors to monitor” the “relative distance” teaches measurement of the distance between autonomous vehicles); ” a control system in each vehicle that uses the current separation system between the autonomous vehicles and optimizes the separation distance for each autonomous vehicle in the convoy and;”( [0061] “The Hazards Monitor can locally override a linking authorization from the NOC in the event a condition is detected which either negates a planned linking, adjusts the platooning distance, or otherwise alters the conditions on which the authorization is based. Such conditions typically include vehicle status problems, or adverse environmental conditions. If the Hazards Monitor override is based upon a vehicle fault or other status issue, that fault or issue is also communicated to the NOC so that the NOC can take it into consideration when evaluating future linking involving the vehicle.” Here gives an example of the optimizing of distance (in this case for safety));”a drive by wire system capable of accelerating and braking using the commands created by the control system.”( [0037] “Thus, referring again to Figure 1 B, vehicles A and B have at this point been guided to a rendezvous point on a section of roadway suitable for platooning. As discussed in U.S. Patent No. 8,744,666, incorporated herein by reference, and also as discussed in greater detail hereinafter, when the two vehicles are sufficiently proximate, a communications link is established between them, and a processing system resident in the front, or lead, truck, begins communicating with a similar processing system in the back, or follow, truck. In an embodiment, the lead truck then issues commands to the processing system of the follow truck to control, for example, the acceleration and braking of the follow truck and bring it into position at a close following distance behind the lead truck” Here is the issuing of commands such as acceleration and braking)
Regarding Claim 7, Switkes et al teaches ” The system of claim 1 where there is a centralized control system that computes and controls the separation distance for the convoy.”(Abstract: “Various data is supplied by the vehicle's onboard systems to a Network Operations Center, and, in some embodiments, suggestions of vehicles for platooning are received from the NOC based on travel forecasts and an analysis of the relevant roadways to identify platoonable roadway segments. The NOC can also provide traffic, roadway, weather or system updates as well as various instructions. In some embodiments, a mesh network capability is provided for ensuring improved communication among vehicles and with the NOC.” Here teaches a centralized system);
 The system of claim 1 wherein the autonomous vehicles use external features (vegetation, road markings, etc.) to find the distance between them by recognizing the same features already marked by previous autonomous vehicles.”( [0092] “Referring next to Figures 16A-16E, a visual representation of highway segments is provided to assist in understanding the identification of platoonable roadway segments and the development of a platoonable routing for a pair of vehicles. In particular, Figure 16A shows a section of roadway 1600 broken into segments, in this instance as determined by various mile markers such as 137.1, 196.4, 233.1 and 255.6. Then, shown in Figure 16B, overlaid on that road segment 1600 are smaller roadway segments 1605 and 1610 that are known to be unsuitable for platooning, such as a downhill grade indicated at 1605 and a construction zone indicated at 1610. Thus, the segment of roadway 1600 is platoonable except for the sections 1605 and 1610.” Here shows the use of markers in order to position a vehicle in regards to the road and from [00112] “In some respects, the decision to platoon can be regarded as a "contract" between the drivers (and authorized by the NOC in many embodiments). That contract essentially commits each vehicle to maintain particular speeds for particular times, both to achieve linking and to maintain the platoon. This can be appreciated from Figure 17B, where the rendezvous guidance suggests to each driver what speeds to maintain to achieve linking at a particular distance and time. However, that contract can be voided when circumstances change for either vehicle, and the revised rendezvous estimate exceeds either a distance threshold or a time limit.” Here shows that the marker calculations for platooning include a distance calculation (in order to see if they satisfy a distance threshold) between vehicles to see if they are eligible to platoon);
Claim Rejections - 35 USC § 103
Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by US20170242443, Schuh et al in view of its combined teachings.
Regarding Claim 15, Schuh teaches all aspects of claim 1, however never explicitly states that as distance varies so does the sensor used. However a full reading of Schuh teaches that such a function is obvious, at the level of generality currently claimed, and that Schuh does include this function, at least in a partial sense (i.e. Schuh performs a function that would read on the claims but not necessarily on the applicant’s specification; however a full reading of Schuh reads applicants claim and spec regarding sensor use in varying distances obvious)
Schuh in paragraph [0089] “In some embodiments, the back of the partner identification process continues to run or is periodically rerun even after the vehicle length has been determined. There are several advantages to continuing to populate the histogram. Often the initial length determination is made while the platoon partners are relatively far apart (e.g., over 100 feet). Once the back of the partner vehicle has been reliably identified, the gap controller may tighten the gap thereby drawing the vehicles closer together. When the vehicles are closer together, the radar reading are often more precise than they are when the vehicles are 100+ feet apart. Additionally, remembering that in some circumstances the GPS measurements may be relatively far off for gap control purposes, more measurement give a better statistical indication of the relative position of the vehicle. By continuing to run the back of partner identification process, those better measurements can be used to more accurately determine the effective length of the partner vehicle, which is highly desirable for control purposes.” This paragraph teaches that radar is more accurate at close range and falls off as range increase, whereas GPS retains its accuracy at all distances, however its inherent accuracy is not necessarily enough to be useful at close gap separation distances. Further Schuh provides an even more explicit example of how the method of determining distance (i.e. the sensors used) can/should vary with distance [0095] “By way of example, the gap between vehicles can be determined using a number of different techniques. One general approach is to use the distance to the platoon partner detected by the radar system. Although radar tends to very accurately measure the distance between vehicles, it is important to ensure that the distance being reported is actually the distance to the platoon partner rather than some other vehicle or feature. There are also times when the partner vehicle is not within the radar's field of view or the radar or the radar unit is not operating as desired for a brief period. An independent way of determining the distance between the platoon partners is to utilize their respective GPS data. Specifically, the distance between the vehicles should be the difference between the vehicle's respective GPS positions, minus the effective length of the lead vehicle and the offset distance between the front of the trailing vehicle and its GPS receiver. Limitations of using the GPS data include the fact that the GPS data will not always be available due to factors such as the GPS receivers not having a clear view of sufficient GPS satellites to be able to determine a location or the communication link between vehicles being down for a period of time. The GPS data is also fundamentally limited by the fact that the accuracy of the GPS data, which while good, is often less precise than desired for gap control. Other systems for measuring distances between the platoon partners have their own advantages and limitations.” Here shows how in different distance scenarios different sensors should be used, therefore while Schuh does not explicitly state different sensors should be used at different distance it does teach the importance (and therefore obviousness) to use different sensors at different distances to measure the gap distance. Therefore modified Schuh combined/full reading does teach all aspects of claim 15 at the level of generality currently claimed.
Regarding Claim 16, Schuh teaches all aspects of claim 1, however it does not explicitly mention use of ranging radios/fiduciary at short distance, ranging radios and GPS at mid, and GPS and features at long distances. However a close reading of Schuh does render such sensor system delineation/use based on distance obvious.
Schuh teaches the use of ranging radios/fiduciary markings [0142] “It can also include qualitative information about the partner vehicle such as its radar signature, or its visual appearance (e.g. its color, an identifying marker, or some other feature or characteristic that can be readily identified by one of the controllers on the host vehicle). It can also include information about an intended or expected action—such as notification that the lead vehicle is about to change lanes, will take the next exit or turn at the next intersection.” Here the fiduciary markings are the “identifying marker” of the quote.
Additionally examiner takes official notice that the knowledge of visual spectrum imagery sensors having performance drop-off with distance, on the high level of generality of as distance increases visual sensor accuracy decreases, is well known and understood to someone of ordinary skill in the art. In other words knowledge that visual sensors accuracy is affected by distance is a well-known property/characteristic of visual sensors when this relationship is claimed/described in a high level of generality such as short, medium and long distances, as is currently claimed.
And teaches the use of radar/ranging radios and how they vary with distance “paragraph [0089] “In some embodiments, the back of the partner identification process continues to run or is periodically rerun even after the vehicle length has been determined. There are several advantages to continuing to populate the histogram. Often the initial length determination is made while the platoon partners are relatively far apart (e.g., over 100 feet). Once the back of the partner vehicle has been reliably identified, the gap controller may tighten the gap thereby drawing the vehicles closer together. When the vehicles are closer together, the radar reading are often more precise than they are when the vehicles are 100+ feet apart. Additionally, remembering that in some circumstances the GPS measurements may be relatively far off for gap control purposes, more measurement give a better statistical indication of the relative position of the vehicle. By continuing to run the back of partner identification process, those better measurements can be used to more accurately determine the effective length of the partner vehicle, which is highly desirable for control purposes.” Here teaches that Radar is good a smaller distances/but falls off as distance increases.
And teaches the varying of situational needs based on distance and that GPS can be used at long distance (when there is no communication link) “[0095] By way of example, the gap between vehicles can be determined using a number of different techniques. One general approach is to use the distance to the platoon partner detected by the radar system. Although radar tends to very accurately measure the distance between vehicles, it is important to ensure that the distance being reported is actually the distance to the platoon partner rather than some other vehicle or feature. There are also times when the partner vehicle is not within the radar's field of view or the radar or the radar unit is not operating as desired for a brief period. An independent way of determining the distance between the platoon partners is to utilize their respective GPS data. Specifically, the distance between the vehicles should be the difference between the vehicle's respective GPS positions, minus the effective length of the lead vehicle and the offset distance between the front of the trailing vehicle and its GPS receiver. Limitations of using the GPS data include the fact that the GPS data will not always be available due to factors such as the GPS receivers not having a clear view of sufficient GPS satellites to be able to determine a location or the communication link between vehicles being down for a period of time. The GPS data is also fundamentally limited by the fact that the accuracy of the GPS data, which while good, is often less precise than desired for gap control. Other systems for measuring distances between the platoon partners have their own advantages and limitations.” 
Schuh additionally teaches calculations of distances (at long distances) using environmental markers (mile markers to be exact). ( [0092] “Referring next to Figures 16A-16E, a visual representation of highway segments is provided to assist in understanding the identification of platoonable roadway segments and the development of a platoonable routing for a pair of vehicles. In particular, Figure 16A shows a section of roadway 1600 broken into segments, in this instance as determined by various mile markers such as 137.1, 196.4, 233.1 and 255.6. Then, shown in Figure 16B, overlaid on that road segment 1600 are smaller roadway segments 1605 and 1610 that are known to be unsuitable for platooning, such as a downhill grade indicated at 1605 and a construction zone indicated at 1610. Thus, the segment of roadway 1600 is platoonable except for the sections 1605 and 1610.” Here shows the use of markers in order to position a vehicle in regards to the road and from [00112] “In some respects, the decision to platoon can be regarded as a "contract" between the drivers (and authorized by the NOC in many embodiments). That contract essentially commits each vehicle to maintain particular speeds for particular times, both to achieve linking and to maintain the platoon. This can be appreciated from Figure 17B, where the rendezvous guidance suggests to each driver what speeds to maintain to achieve linking at a particular distance and time. However, that contract can be voided when circumstances change for either vehicle, and the revised rendezvous estimate exceeds either a distance threshold or a time limit.” Here shows that the marker calculations for platooning include a distance calculation (in order to see if they satisfy a distance threshold) between vehicles to see if they are eligible to platoon),
Thus while Schuh does not explicitly claim the language (or language directly akin) of claim 16, it does teach each element claim 16 separately and further teaches that what sensor/method of determining distance can/should vary with the distance between vehicles. Thus to one of ordinary skill in the art, before the effective filing date of the application, it would have been obvious to switch the distance calculating methods of Schuh with distance [0095] “By way of example, the gap between vehicles can be determined using a number of different techniques.” And one would be motivated to make use of multiple/varying systems as Schuh states in [0095] “Other systems for measuring distances between the platoon partners have their own advantages and limitations.” Thus by having multiple/different methods for measuring distances their individual limitations can be overcome/minimized. Therefore modified Schuh renders obvious all the elements of claim 16 and their combination.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable by Pilkington, US20180188745, “Varying Distance Between Vehicles in a Platoon” in further view of US20120109421, Scarola, “Traffic Congestion Reduction System”.
Pilkington teaches all aspects of claim 1, and teaches the modulation of inter-vehicle spacing to account for traffic.
Pilkington et al however fails to teach the recognition of a turn signal of another vehicle and the increasing of a gap distance to allow for vehicles to merge.
Scarola teaches turn signal recognition and increasing of space to allow for merging vehicles. “[0052] “The Vehicle Merge and Turn Function (VMTF) 18 is used to facilitate vehicle merging for vehicles entering the highway and lane changing for vehicles already on the highway. The VMTF 18 permits vehicles with and without the congestion reduction system to merge. When the driver of a vehicle that wants to merge activates the vehicle's turn signal, the turn signal flashing is detected by the TOS 17 of the front most adjacent vehicle within the group of congestion reduction system equipped vehicles that are traveling in close proximity. The VMTF 18 distinguishes turn signals from brake lights and traffic lights by the repeatable frequency of light intensity changes. The VMTF 18 then signals the ARF 6 which reduces the host vehicle speed and increases its following distance to the preceding vehicle, thereby allowing the new vehicle to merge.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to include the VMTF of Scarola in the traffic spacing system of Pilkington et al. One would be motivated to make such an addition as Scarola gives [0056] “The congestion reduction system will not reach optimum effectiveness until most vehicles are equipped with the special components described above. During the transition period, vehicles with and without the congestion reduction system will coexist on the roadways.” Thus the adoption of Scarola’s system into Pilkington will allow for easier/better interaction between autonomous/convoying vehicles and manual/non-convoying vehicles and reducing congestion as a result. The resulting modified Pilkington would read on all aspects of claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN105358397, “Predictive Reasoning For Controlling Speed of a Vehicle”, Dolgov et al; US20180188746, Lesher et al, “Self-Ordering of Fleet Vehicles in a platoon”; 
All of the above concern vehicle convoying systems and various aspects of them.
Additionally as claims 23 and 24 have improper multiple dependencies they were not/cannot be judged in their merits (as from a rejection standpoint it is unclear on what elements are inherited through their previously referenced claims). However the individual elements within those claims were found in various forms in prior art and thus should applicant amend them to merely fix the dependency issues a 102 and/or 103 rejection can/would be provided for them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661